DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 was filed after the mailing date of 9/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the acquisition module and a forming module in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites the limitation “the image data”, “the target object”, “the image acquisition sensor”, “the other sensors”, “the target image”, and "the image matrix layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the established mapping relationship”, “the detection coordinate system”, “the central axis”, “the optical axis”, “the detection vertex”, “the detection vertex”, “the pupil sensor”, and “the two-dimensional plane”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the corresponding probe data conversion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the target positioning result”, “the verification positioning result”, “the positioning error information”, “the calibration positioning information” and “the correspondence between the sensor matrix layer and the pixel matrix layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected for being dependent on rejected claim 1.
Claim 6 recites the limitation “the acquisition module”, “the image data”, “the target object”, “the image acquisition sensor”, “the other sensors”, “the target image”, and “the image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the multi-dimensional probe data”, “the detection information”, “the target object”, “the pixel in the camera detection space” and “the multi-dimensional detection information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the camera” and “the three-layer data matrix”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the mapping relationship of the detection space”, “the camera”, “the spatial coordinate transformation”, “the translation”, “the mapping relationship of the detection field”, “the 2-dimensional object surface”, “the detection data” and “the detection information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the multiple detected targets”, “the final result”, ”the previous geometric space conversion method”, “the error” and “the new vertical correspondence relationship”. There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 are rejected for being dependent on rejected claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giering et al (US20170371329).
Regarding claim 1, Giering discloses a data processing method of multi-sensor fusion (abstract), which is characterized in that, the method comprises: 
the image data of the target object (106 in fig. 1, 404-406 in fig. 4, para. [0027], [0033], [0038], The imaging sensor 106 can be a video camera that provides color (e.g., red (R), green (G), blue (B)) and/or grayscale images to the perception processor 102; DCNNs in general are particularly useful for problems in which local structure is important, such as object recognition in images and temporal information for voice recognition. Object recognition implies that the inputs include an object; The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)) and at least one set of probe data groups are obtained (108 in fig. 1, 402 in fig. 4, para. [0027], [0038], The ranging sensor 108 can be a LiDAR sensor or other similar sensor capable of determining depth/distance (e.g., an ultrasonic sensor); The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)); the image data is detected by the image acquisition sensor (106 in fig. 1, 404-406 in fig. 4, para. [0027], [0038], The imaging sensor 106 can be a video camera that provides color (e.g., red (R), green (G), blue (B)) and/or grayscale images to the perception processor 102; The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)), and the probe data group is detected by other sensors (108 in fig. 1, 402 in fig. 4, para. [0027], [0038], The ranging sensor 108 can be a LiDAR sensor or other similar sensor capable of determining depth/distance (e.g., an ultrasonic sensor); The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)); the image data is used to represent the target image collected by the image acquisition sensor by using at least one pixel data matrix (para. [0038], The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)); different probe data groups are the probe data in different information captured dimensions from other sensors (108 in fig. 1, 402 in fig. 4, para. [0027], [0038], The ranging sensor 108 can be a LiDAR sensor or other similar sensor capable of determining depth/distance (e.g., an ultrasonic sensor); The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)); 
Form a multi-dimensional matrix structure (fig. 3, 408 in fig. 4, para. [0038], The input to the DCNN model 400 can be a matrix representation of channels 408); 
The multi-dimensional matrix structure includes a plurality of vertically distributed matrix layers (408 in fig. 4), the multiple matrix layers include at least one pixel matrix layer (RGB in 302 in fig. 3 and 408 in fig. 4, para. [0031], The channels 302 can include grayscale Gr or (R,G,B) information from the video frames 210) and at least one probe matrix layer (L in 302 in fig. 3 and 408 in fig. 4, para. [0031], depth information L from LiDAR data 218), each pixel matrix layer corresponds to a pixel data matrix (para. [0031], The data from each modality in channels 302 are reshaped to a fixed size of 800×256 values in the example of FIG. 3), each probe matrix layer is used to represent a set of probe data groups (output L from 402 in fig. 4, para. [0031], [0038], depth information L from LiDAR data 218; The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)), and the probe data elements in the probe data group correspond to the image pixel elements in the image matrix layer (para. [0030], [0045], A labeler 216 merges LiDAR data 218 from the training data 205 with video data 210 from selected patches of interest as detected by the patch detector 214 as part of preprocessing 208. For each selected patch, the labeler 216 fuses video frame data 210 and LiDAR data 218 as multiple channels for each misalignment and assigns labels; the DAC can be driven to capture mutual information in both the LiDAR and video data by reducing the randomness of a DAC bottleneck layer); the values of the probe data elements are determined according to the value assignment of the probe data (para. [0032], The LiDAR data 218 typically has regions of sparsity and hence the LiDAR patches with a variance (e.g., σ2<15%) are dropped from the final data set).


Regarding claim 5, Giering discloses a method which is characterized in that the other sensors are at least one of the following: microwave radar, ultrasonic radar, Lidar (108 in fig. 1, 402 in fig. 4, para. [0027], The ranging sensor 108 can be a LiDAR sensor or other similar sensor capable of determining depth/distance (e.g., an ultrasonic sensor)), infrared sensor, and terahertz imaging sensor; the probe data of the other sensors includes at least one of the following: range data or distance data (108 in fig. 1, 402 in fig. 4, para. [0027], [0031], The ranging sensor 108 can be a LiDAR sensor or other similar sensor capable of determining depth/distance (e.g., an ultrasonic sensor);  depth information L from LiDAR data 218), velocity data, acceleration data, orientation data, radar RCS data, and thermal radiation temperature data; 
The pixel data matrix includes at least one of the following: luminance data matrix, grayscale data matrix, RGB data matrix (output of 406 to 408 in fig. 4, para. [0031], [0038], The channels 302 can include grayscale Gr or (R,G,B) information from the video frames 210; The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108), R data matrix, G data matrix, B data matrix, YUV data matrix, Y data matrix, U data matrix, V data matrix and optical flow data matrix (output of 404 to 408 in fig. 4, para. [0031], horizontal and vertical components of optical flow (U,V) derived from changes between the video frames 210).


Regarding claim 6, the claim recites similar subject matter as claim 1 and therefore is rejected for the same reasons as stated above.


Regarding claim 8, Giering discloses a multi-sensor fusion method which is characterized in that the camera is a color camera (para. [0027], The imaging sensor 106 can be a video camera that provides color (e.g., red (R), green (G), blue (B))) or a monochromatic camera; 
If the camera is a color camera, the output data matrix of the color camera is RGB or YUV (para. [0031], The channels 302 can include grayscale Gr or (R,G,B) information from the video frames 210), and the multi-dimensional pixel matrix is obtained by encapsulating the probe information of other sensors on the three-layer data matrix (fig. 3 and 408 in fig. 4, para. [0031], The channels 302 can include grayscale Gr or (R,G,B) information from the video frames 210, horizontal and vertical components of optical flow (U,V) derived from changes between the video frames 210, and depth information L from LiDAR data 218; The input to the DCNN model 400 can be a matrix representation of channels 408 from sensors 106, 108 and any supplemental information nodes (e.g., LiDAR 402, video 404, optical flow 406)); 
If the camera is a monochromatic camera, the camera only outputs monochromatic images, and the multi-dimensional pixel matrix is obtained by combining the probe information of other sensors on the basis of single-layer pixel brightness matrix.


Related Art
Luo et al (US20200357104) teaches fusing images taken from different sensors (fig. 1) using a weight matrix to adjust target pixels (para. [0067]).
Appia et al (US20160116573) teaches fusing outputs from radar and intensity image sensors (para. [0046]) using an alignment matrix (claim 19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663